DETAILED ACTION
In response to the Amendments filed on February 22, 2022, claims 1, 3-6, 8-11, and 20 are amended. Currently, claims 1-23 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the recitation of “calculating, by the controller, instant pharmacological circulation levels for a selected time period and comparing the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison” should be recited as --calculating, by the controller, instant pharmacological circulation levels for a selected time period and comparing the calculated instant circulation levels to calculated circulation levels of a prior time period, wherein the pump instruction signal is further based on the comparison--  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miesel (US Pub. No. 2007/0250134 A1) in view of Chiang (US Pub. No. 2011/0098676 A1) and Goetz (US Pub. No. 2010/0265072 A1).
Claim 1. Miesel discloses a method of intelligently delivering a drug(s) to a user with Parkinson's disease (Abstract) comprising: 
monitoring, by a controller (46), multi-axial motion data and/or multi-axial orientation data generated by one or more multi-axis sensors (40) arranged within or on a device body worn by a user with Parkinson's disease ([0068]-[0069], see [0140] for sensor 40 being a multi-axis sensor); 
determining, by the controller, multi-axial positional locations of a device body, multi-axial speed and acceleration of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body based on the multi-axial 
generating, by the controller, a pump instruction signal based on the multi-axial motion data and/or orientation data, the pump instruction signal including an instruction to change or suspend a pharmacological material delivery rate of an infusion pump ([0143]-[0144]; i.e., processor controls drug delivery depending on the activity metric based on gait data); 
wherein the pharmacological material is configured to treat one or more symptoms of Parkinson's disease ([0143]).
While Miesel discloses the controller adjusts the delivery of the pharmacological material based on the multi-axial motion data and/or orientation data  ([0143]-[0144]), Miesel does not explicitly disclose that the controller adjusts the delivery rate of a basal rate of delivery of the pharmacological material based on the multi-axial motion data and/or orientation data in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller. 
However, Chiang also discloses a patch delivery device for treating Parkinson’s disease ([0108]) and that it is advantageous for the device to provide continuous delivery of medication instead of a bolus dosing to reduce the need for additional medication and minimize dyskinetic events, “off” states, and other side effects ([0111]). Therefore, since Miesel and Chiang are both drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one 
Miesel in view of Chiang does not explicitly disclose that the adjusting is in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller. However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]), wherein the programmer 20 may be programmed to deliver a daily dose within a boundary so as to deliver a maximum and/or minimum therapeutic agent amounts to be delivered to the patient ([0131]) so that the average daily dose of therapeutic leads to optimal results with minimal side effects ([0187]). Therefore, since Miesel in view of Chiang and Goetz are drawn to drug delivery for treating Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Miesel in view of Chiang with the feature of in order to achieve a minimum level of daily dosage of the pharmacological material, and wherein the minimum level of daily dosage corresponds to a Parkinson’s disease symptom intensity level or range determined by the controller since Goetz discloses that programming the controller to deliver a daily dose including a minimum therapeutic agent amounts for optimal results with minimal side effects ([0187] of Goetz).
Claim 2. Miesel in view of Chiang and Goetz discloses the method according to claim 1, wherein Miesel discloses further comprising determining an intensity and/or frequency of abnormal movements of the user ([0133]).  
Claim 7. Miesel in view of Chiang and Goetz discloses the method according to claim 1, wherein Miesel discloses further comprising determining a duration of abnormal movements of the user ([0082]; i.e., duration of seizure).  
Claims 3-6 and 8-11. Miesel in view of Chiang and Goetz discloses the method according to respective claims 2 or 7, wherein Miesel discloses further that therapy for Parkinson’s disease patient includes deep brain stimulation (DBS) or a drug and that processor controlling the therapy depending on the motion/orientation data from sensors 40 ([0143]). Miesel discloses that processor 46 compares sensor signals to thresholds stored in memory 48 ([0089]) and that processor therapy parameter based on activity metric and the processor associate the occurrence of the therapy parameter to control delivery of the therapy ([0133], [0143]). Miesel further discloses clinician programmer 20 for programming the treatment requirements by setting therapy parameters ([0046]). Therefore, depending on each patient’s condition and their individual treatment plan, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the processor of Miesel controls the delivery of therapy as required by the respective treatment plans: whether to maintain a dosing regimen, increasing or decreasing the dosing regimen, or grouping the dosing regimen (i.e., bracketing). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Miesel in view of Chiang and Goetz with processor 46 generating a pump instruction signal to maintaining a current dosage regimen (as 
Claim 12. Miesel in view of Chiang and Goetz discloses the method according to claim 1, wherein Miesel discloses further comprising storing, by the controller, the multi- axis motion data and the orientation data received by the controller in a memory ([0065], [0068]).  
Claim 13. Miesel in view of Chiang and Goetz discloses the method according to claim 12, wherein Miesel further discloses the controller continually stores records of positional locations and/or multi-axial positional movements of the device body in the memory as recorded movement data ([0085]; i.e., activity level is a recorded movement data).  
Claim 14. Miesel in view of Chiang and Goetz discloses the method according to claim 13, wherein Miesel discloses further comprising associating, by the controller, the recorded multi-axis movement data with relevant metadata ([0085]; i.e., time of day is a relevant metadata).  
Claims 15 and 16. Miesel in view of Chiang and Goetz discloses the method according to claim 14, wherein Miesel discloses memory for storing information treatment for clinician to review during follow-up visits ([0046]) but does not explicitly disclose that the metadata comprises information about the brand and/or type of the pharmacological material (as per claim 15) and information about the strength of the pharmacological material (as per claim 16). However, Goetz also discloses that delivering therapy including therapy for a user with 
Claim 17. Miesel in view of Chiang and Goetz discloses the method according to claim 14, wherein Miesel discloses further comprising determining, by the controller, the state of a lifestyle activity level of the user or an indication or determination as to whether the user is awake or asleep based on an analysis of the data ([0086]).  
Claim 18. Miesel in view of Chiang and Goetz discloses the method according to claim 13, wherein Miesel discloses further comprising remotely accessing, by a clinician remote computer (20), the recorded movement data and associated metadata ([0052]; i.e., via remote telemetry).  
Claim 19. Miesel in view of Chiang and Goetz discloses the method according to claim 1, wherein Miesel discloses further comprising modifying the pump instruction signal by a clinician remote computer ([0046]; i.e., such as for further programming during follow-up visits).  
Claim 20. Miesel in view of Chiang and Goetz discloses the method according to claim 1, wherein Miesel further discloses using the sensor signals to control delivery of therapy (including dispensing drugs) so as to reduce the symptoms of tremor of a patient ([0143]), but 
Claim 21. Miesel in view of Chiang and Goetz discloses the method according to claim 1, but Miesel does not further disclose calculating, by the controller, instant pharmacological circulation levels for a selected time period and comparing the calculated levels to a prior time 
Claim 22. Miesel in view of Chiang and Goetz discloses the method according to claim 1, wherein Miesel discloses when sensors 40 being embodied in monitor 146 and accelerometers 150, 152 ([0152]; Fig. 13), the first set of sensors are in monitor 146 further comprising: 
monitoring, by the controller, second multi-axial motion data and/or second multi-axial orientation data generated by one or more second multi-axis sensors (150, 152) arranged within or on a second device body worn by the user (Fig. 13; i.e., since accelerometers 150, 152 are arranged separate from sensors of monitor 146); 

generating, by the controller, the pump instruction signal based on the multi-axial motion data and/or orientation data, and the second motion data and/or orientation data, the pump instruction signal ([0154]; i.e., to control delivery of therapy which includes dispensing drug as explained in [0143]).  
Claim 23. Miesel in view of Chiang and Goetz discloses the method according to claim 22, wherein Miesel further discloses that the sensors being positioned or worn by the patient at various locations on the body depending on what sensor information is required by the individual’s treatment plan, see Fig. 9 ([0125]) and Fig. 13 ([0152]) for exemplary sensor locations. In particular, Miesel discloses that the sensor may be positioned on the hand of the patient ([0152]; Fig. 13) but does not explicitly disclose that the first multi-axial device body and the second multi-axial device body are each worn on a respective wrist of the user. It is also noted that the instant disclosure does not appear to provide criticality for specifically requiring that the first multi-axial device body and the second multi-axial device body are each worn on a respective wrist of the user.  Instead, instant [0097] appears to disclose that the claimed location is one possible location on the body that allows for the recording and storing of tremor incidents. Therefore, since Miesel discloses sensors being positioned on the patient’s body for sensing the patient’s movement including movements ([0140]) that is indicative of tremors .

Response to Arguments
With respect to the previous objection to the specification, applicant’s argument on pg. 7-8 is considered persuasive with the requested clarification to the claim, see above claim objection for details. 

With respect to the previous claim objection, the amendments to the claims are considered sufficient to clarifying the previous informality. However, claim 21 is objected to in view of the antecedent support in the instant specification as applicant noted on pgs. 7-8. 

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, examiner agrees with applicant’s argument on pg. 9-10 that Miesel does not explicitly disclose the newly added limitation. However, applicant’s argument on pg. 11 that Goetz also does not suggest the newly added limitation is not persuasive because Goetz further discloses using history information to determine a maximum and minimum dosing based on the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aime (US Pub. No. 2010/0185181 A1), see PTO 892, also discloses a drug delivery system suitable for treating a user with Parkinson’s disease comprising a processor being programmed to limit a quantity of drug to a patient so as to prevent excessive dosage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783